--------------------------------------------------------------------------------

Exhibit 10.14
 
LIVEDEAL, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


This NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of November 10, 2008, by and between LiveDeal, Inc., a Nevada
corporation (the “Company”) and Michael Edelhart (“Optionee”).






RECITALS


A.             The Company granted options to Optionee pursuant to the
employment agreement dated June 1, 2008 (“Grant Date”) by and among the Company
and the Optionee to provide an incentive to Optionee to focus on the long-term
growth of the Company.


B.             The parties wish to memorialize the prior grant and in
consideration of the mutual covenants hereinafter set forth, and for other good
and valuable consideration, the parties agree as follows:


AGREEMENT


1.             Grant of Option.  The Company hereby grants to Optionee the right
and option (the “Option”) to purchase an aggregate of 5,000 shares of the common
stock of the Company (the “Stock”)(such number being subject to adjustment as
set forth herein) on the terms and conditions herein set forth.  This Option may
be exercised in whole or in part and from time to time as hereinafter
provided.  The Option granted under this Agreement is not intended to be an
“incentive stock option” as set forth in Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).


2.             Vesting of Option.  Subject to the provisions set forth in this
Agreement, the Option shall vest and become exercisable in accordance with the
following schedule:  (i) one-third of the Option on the one-month anniversary of
the Grant Date; (ii) one-third of the Option on the second-month anniversary of
the Grant Date; and (iii) one-third of the Option on the third-month anniversary
of the Grant Date.  Notwithstanding the foregoing, the Option will immediately
vest and become exercisable upon the occurrence of a “Change of Control” (as
defined herein) or in the event Optionee is asked to resign from the Board of
Directors of the Company (the “Board”) and does in fact resign.  For purposes of
this paragraph, “Change of Control” means (i) any merger of the Company in which
the Company is not the continuing or surviving entity, or pursuant to which the
Stock would be converted into cash, securities, or other property other than a
merger of the Company in which the holders of the Company’s Stock immediately
prior to the merger have the same proportionate ownership of beneficial interest
of Stock or other voting securities of the surviving entity immediately after
the merger; (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of assets or earning power aggregating more
than 50% of the assets or earning power of the Company or any major subsidiary,
other than pursuant to a sale-leaseback, structured finance or other form of
financing transaction; (iii) the shareholders of the Company approve any plan or
proposal for liquidation or dissolution of the Company; or (iv) any person (as
such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended from time to time (the “Exchange Act”)), other than (A) any
current shareholder of the Company or affiliate thereof, or (B) an employee
benefit plan of the Company or any subsidiary or any entity holding shares of
capital stock of the Company for or pursuant to the terms of any such employee
benefit plan in its role as an agent or trustee for such plan, or (C) any
affiliate of the Company becomes the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of 50% or more of the Company’s outstanding
Stock.


 
1

--------------------------------------------------------------------------------

 


3.             Purchase Price.  The price at which Optionee shall be entitled to
purchase the Stock covered by the Option shall be $2.78 per share, which the
Board has determined to be the Fair Market Value (as defined herein) as of the
Grant Date.  “Fair Market Value” means, as of any given date, the fair market
value of Stock determined as follows:  (i) where there exists a public market
for the Stock, the Fair Market Value shall be (A) the closing price for the
Stock for the last market trading day prior to the time of the determination
(or, if no closing price was reported on that date, on the last trading date on
which a closing price was reported) on the stock exchange determined by the
Board to be the primary market for the Stock or the Nasdaq National Market,
whichever is applicable, or (B) if the Stock is not traded on any such exchange
or national market system, the average of the closing bid and asked prices of
the Stock on the Nasdaq Small Cap Market for the day prior to the time of the
determination (or, if no such prices were reported on that date, on the last
date on which such prices were reported), in each case, as reported in The Wall
Street Journal or such other source as the Board deems reliable; or (ii) in the
absence of an established market for the Stock of the type described in (i)
above, the Fair Market Value shall be determined by the Board in accordance with
the requirements set forth in Treasury Regulation Section 1.409A-1(b)(5)(iv)(B)
or any successor provision thereof.


4.             Term of Option.  The Option granted under this Agreement shall
expire, unless otherwise exercised, ten years from the Grant Date (“Expiration
Date”), subject to earlier termination as provided in paragraph 8 hereof.


5.             Exercise of Option.  The Option may be exercised by Optionee as
to all or any part of the Stock then vested by delivery to the Company of
written notice of exercise in the form attached hereto as Exhibit A (“Exercise
Notice”) and payment of the purchase price as provided in paragraphs 6 and 7
hereof.


6.             Method of Exercising Option.  Subject to the terms and conditions
of this Agreement, the Option may be exercised by timely delivery of written
notice to the Company or such other person as the Board shall designate, which
notice shall be effective on the date received by the Company or such other
person (“Effective Date”).  The notice shall state Optionee’s election to
exercise the Option, the number of shares in respect of which an election to
exercise has been made, the method of payment elected (see paragraph 7 hereof),
the exact name or names in which the shares will be registered and the Social
Security number of Optionee.  Such notice shall be signed by Optionee and shall
be accompanied by payment of the purchase price of such shares.  In the event
the Option shall be exercised by a person or persons other than Optionee
pursuant to paragraph 8 and 14 hereof, such notice shall be signed by such other
person or persons and shall be accompanied by proof acceptable to the Company of
the legal right of such person or persons to exercise the Option.  All shares
delivered by the Company upon exercise of the Option shall be fully paid and
nonassessable upon delivery.  In the event the Stock purchasable pursuant to the
exercise of the Option has not been registered under the Securities Act of 1933,
as amended, at the time the Option is exercised, the Optionee shall, if
requested by the Company, concurrently with the exercise of all or any portion
of the Option, deliver to the Company his or her Investment Representation
Statement in the form attached hereto as Exhibit B.


 
2

--------------------------------------------------------------------------------

 


7.             Method of Payment for Options.  Payment for shares purchased upon
the exercise of the Option shall be made by Optionee in cash,
previously-acquired Stock held for more than six months, promissory note net
issuance, property (including broker-assisted arrangements) or other forms of
payment permitted by the Board and communicated to Optionee in writing prior to
the date Optionee exercises all or any portion of the Option.


8.             Termination of Employment or Service.


8.1           General.  If the Optionee’s employment or service as a member of
the Board is terminated for any reason other than Cause (as defined below),
death or Disability (as defined below), then the Optionee may at any time within
90 days after the effective date of termination of employment or service
exercise the vested portion of the Option to the extent that the Optionee was
entitled to exercise the Option at the date of termination.  Upon the Optionee’s
termination of employment or service with the Company for any reason, the
non-vested portion of the Option will lapse upon the date of such
termination.  In no event shall the Option be exercisable after the Expiration
Date.  If the Company terminates the Optionee’s employment or service for Cause,
any and all Options then held by the Optionee (both exercisable and not
exercisable) shall lapse.


8.2           Death or Disability of Optionee.  In the event of the death or
Disability of Optionee within a period during which the Option, or any part
thereof, could have been exercised by Optionee, including 90 days after
termination of employment or service (the “Option Period”), the Option shall
lapse unless it is exercised within the Option Period and in no event later than
one year after the date of Optionee’s death or Disability by Optionee or
Optionee’s legal representative or representatives in the case of a Disability
or, in the case of death, by the person or persons entitled to do so under
Optionee’s last will and testament or if Optionee fails to make a testamentary
disposition of such Option or shall die intestate, by the person or persons
entitled to receive such Option under the applicable laws of descent and
distribution.  An Option may be exercised following the death or Disability of
Optionee only if the Option was exercisable by Optionee immediately prior to his
death or Disability.  In no event shall the Option be exercisable after the
Expiration Date.  The Board shall have the right to require evidence
satisfactory to it of the rights of any person or persons seeking to exercise
the Option under this paragraph 8 to exercise the Option.


8.3           Definition of Disability.  “Disability” or “Disabled” means
Optionee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.  Optionee will be considered
Disabled only when he or she furnishes proof acceptable to the Board of the
existence of such Disability.


 
3

--------------------------------------------------------------------------------

 


8.4           Definition of Cause.  “Cause” means termination of employment or
service as a result of any of the following events:  (1) the commission of an
act of dishonesty, fraud, embezzlement, theft or other similar acts of
misconduct by Optionee, whether within or outside the scope of the Optionee’s
employment or service with the Company, (ii) the breach of duty by the Optionee
in the course of employment or service, unless waived in writing by the Company,
(iii) the neglect by the Optionee of the Optionee’s duties with the Company,
unless waived in writing by the Company, (iv) the Optionee’s disobedience or
refusal or failure to discharge the Optionee’s duties to the Company under any
employment agreement or otherwise, (v) the breach of obligations of the Optionee
to the Company under this Agreement or any employment or other agreement with
the Company, unless waived in writing by the Company, (vi) the breach by the
Optionee of any fiduciary duty to the Company involving personal gain or profit,
including acceptance of gifts, gratuities, honorarium, lodging, and other items
of direct economic value in excess of One Hundred Dollars ($100.00) from any one
source, provided that this paragraph does not apply to gifts or items received
from family members or other non-business or professional persons, (vii) the
violation by Optionee of any law, rule, regulation, court order (other than a
law, rule, or regulation relating to a traffic violation or similar offense) or
a final cease and desist order, or (viii) Optionee economically committing the
Company beyond the Optionee’s expressly approved authority as communicated to
the Optionee by the Company from time to time.


9.             Prohibited Activity


9.1           General.  If the Optionee engages in any “Prohibited Activity,”
this Agreement will terminate effective as of the date on which the Optionee
first engages in such activity, unless sooner terminated under this
Agreement.  In addition, if the Optionee has exercised all or any portion of the
Option within the period beginning 365 days prior to the Optionee first engaging
in the Prohibited Activity, any “Option Gain” shall be paid by the Optionee to
the Company.


9.2           Defined.  For purposes of this provision, the term Prohibited
Activity shall include:


(a)            conduct related to the Optionee’s employment or services for
which either civil or criminal penalties against the Optionee may be sought;


(b)            violation of Company policies, including, without limitation, the
Company’s insider trading policy;


(c)            accepting employment with or serving as a consultant, advisor, or
in any other capacity to an employer that is in competition with or acting
against the interests of the Company, including employing or recruiting any
present, former, or future employee of the Company; or


(d)            disclosing or misusing any confidential information or material
concerning the Company.


9.3           Option Gain.  For purposes of this provision, the term Option Gain
shall mean any gain represented by the closing market price per share of Stock
on the date of such exercise(s) over the exercise price per share, multiplied by
the number of shares of Stock subject to the Option exercise, without regard to
any subsequent market price decrease or increase.


 
4

--------------------------------------------------------------------------------

 


9.4           Consent.  By accepting this Option, the Optionee consents to a
deduction from any amounts the Company owes the Optionee from time to time
(including amounts owed to the Optionee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to the Optionee by
the Company), to the extent of any amounts the Optionee is obligated to pay the
Company under paragraph 9.1 above.  Whether or not the Company elects to make
any set-off in whole or in part, if the Company does not recover by means of
set-off the full amounts the Optionee owes it, calculated as set forth above,
the Optionee agrees to pay immediately the unpaid balance to the Company.


9.5           Release.  The Optionee may be released from the Optionee’s
obligations under paragraph 1 above only if the Board determines that, in its
sole discretion, such action is in the best interests of the Company.


10.           Nontransferability.  The Option granted by this Agreement shall be
exercisable only during the term of the Option provided in paragraph 4 hereof
and, except as provided in paragraph 8 and 14, only by Optionee during his
lifetime and while in the employment or service of the Company.  Except as
otherwise provided by the Board, this Option shall not be transferable by
Optionee or any other person claiming through Optionee, either voluntarily or
involuntarily, except by will or the laws of descent and distribution or such
other circumstances as the Board deems acceptable.


11.           Adjustments in Number of Shares and Option Price.  In the event of
a stock dividend or in the event the Stock shall be changed into or exchanged
for a different number or class of shares of stock of the Company or of another
corporation, whether through reorganization, recapitalization, stock split-up,
combination of shares, merger or consolidation, the Board has the authority to
substitute for each such remaining share of Stock then subject to this Option
the number and class of shares of stock into which each outstanding share of
Stock shall be so exchanged, all without any change in the aggregate purchase
price for the shares then subject to the Option.  Any substitution made pursuant
to this paragraph shall be made in such a manner that is consistent with the
requirements of Section 409A of the Code.


12.           Delivery of Shares.  No shares of Stock shall be delivered upon
exercise of the Option until (i) the purchase price shall have been paid in full
in the manner herein provided (unless a net issuance strategy is implemented);
(ii) applicable taxes required to be withheld have been paid or withheld in
full; and (iii) approval of any governmental authority required in connection
with the Option, or the issuance of shares thereunder, has been received by the
Company.


13.           Administration.  The Board shall have the sole and complete
discretion with respect to all matters reserved to it by this Agreement, and
decisions of the Board with respect to this Agreement shall be final and binding
upon Optionee and the Company.  Notwithstanding any other provision of this
Agreement, the Board shall administer this Agreement, and exercise all authority
and discretion under this Agreement, to satisfy the requirement of Code Section
409A or any exemption thereto.


 
5

--------------------------------------------------------------------------------

 


14.           Beneficiaries.  Notwithstanding paragraph 10, Optionee may, in the
manner determined by the Board, designate a beneficiary to exercise the rights
of Optionee and to receive any distribution with respect to the Option upon the
Optionee’s death.  A beneficiary, legal guardian, legal representative, or other
person claiming any rights under this Agreement is subject to all terms and
conditions of the Agreement, except to as otherwise provided herein, and to any
additional restrictions deemed necessary or appropriate by the Board.  If the
Optionee is married, a designation of a person other than the Optionee’s spouse
as his beneficiary with respect to more than 50 percent of the Optionee’s
interest in the Option shall not be effective without the written consent of the
Optionee’s spouse.  If no beneficiary has been designated or survives the
Optionee, payment shall be made to the person entitled thereto under the
Optionee’s will or the laws of descent and distribution.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by the Optionee
at any time provided the change or revocation is filed with the Board.


15.           Stock Certificates.  All Stock certificates delivered pursuant to
this Agreement are subject to any stop-transfer orders and other restrictions as
the Board deems necessary or advisable to comply with Federal or state
securities laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Board may place legends on any Stock certificate to reference
restrictions applicable to the Stock.


16.           Continuation of Employment or Service.  THE OPTIONEE ACKNOWLEDGES
AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF OPTIONEE’S CONTINUOUS SERVICE OR EMPLOYMENT, AS APPLICABLE,
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING
SHARES HEREUNDER).  THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS AGREEMENT SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF OPTIONEE’S CONTINUOUS SERVICE OR EMPLOYMENT, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S CONTINUOUS SERVICE OR EMPLOYMENT, WITH OR WITHOUT CAUSE.


17.           Obligation to Exercise.  Optionee shall have no obligation to
exercise any option granted by this Agreement.


18.           Governing Law.  This Agreement shall be interpreted and
administered under the laws of the State of Nevada.


19.           Amendments.  This Agreement may be amended only by a written
agreement executed by the Company and Optionee.  In addition, except as
otherwise provided in paragraph 11, the terms of this Agreement may not be
amended to reduce the exercise price of the Option or to cancel the Option in
exchange for cash, other Options with an exercise price that is less than the
exercise price of the original Option without stockholder approval.


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and Optionee has signed this Agreement as of the
date first written above.



 
LIVEDEAL, INC.
                     
/s/ Rajesh Navar
   
Rajesh Navar
   
Chairman of the Board
               
ACCEPTED AND AGREED TO:
               
/s/ Michael Edelhart
   
Michael Edelhart
 



 
7

--------------------------------------------------------------------------------

 


EXHIBIT A


LIVEDEAL, INC.


EXERCISE NOTICE


LiveDeal, Inc.
___________________________
___________________________
Attention:  Secretary


Effective as of today, ______________, ___ the undersigned (the “Optionee”)
hereby elects to exercise the Optionee’s option to purchase ___________ shares
of the Common Stock (the “Shares”) of LiveDeal, Inc. (the “Company”) under and
pursuant to the Non-Qualified Stock Option Award Agreement (the “Option
Agreement”) dated November, ___, 2008.


Representations of the Optionee.  The Optionee acknowledges that the Optionee
has received, read and understood the Option Agreement and agrees to abide by
and be bound by their terms and conditions.


Rights as Stockholder.  Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in the Option Agreement.


 Delivery of Payment.  The Optionee herewith delivers to the Company the full
Exercise Price for the Shares in the form(s) provided for in the Option
Agreement.


Tax Consultation.  The Optionee understands that the Optionee may suffer adverse
tax consequences as a result of the Optionee’s purchase or disposition of the
Shares.  The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of the Shares and that the Optionee is not relying on the Company
for any tax advice.


Taxes.  The Optionee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.


Restrictive Legends.  The Optionee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by the Company or by state or
federal securities laws:


 
8

--------------------------------------------------------------------------------

 


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.


Successors and Assigns.  The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon the Optionee and his or her heirs, executors, administrators, successors
and assigns.


Headings.  The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.


Interpretation.  Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by the Optionee or by the Company forthwith to the
Board, which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Board shall be final and binding on all
persons.


Governing Law; Severability.  This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Nevada without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Nevada to
the rights and duties of the parties.  Should any provision of this Exercise
Notice be determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.


Notices.  Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.


Further Instruments.  The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.


Entire Agreement.  The Option Agreement is incorporated herein by reference and
together with this Exercise Notice constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee.


 
9

--------------------------------------------------------------------------------

 
 
Submitted by:
 
Accepted by:
         
OPTIONEE:
 
LIVEDEAL, INC.
             
By:
                 
Title:
   
(Signature)
                 
Address:
 
Address:
               
LiveDeal, Inc.
                       



 
10

--------------------------------------------------------------------------------

 


EXHIBIT B


LIVEDEAL, INC.


INVESTMENT REPRESENTATION STATEMENT


OPTIONEE:
         
COMPANY:
LIVEDEAL, INC.
       
SECURITY:
COMMON STOCK
       
AMOUNT:
         
DATE:
   



In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Company the following:


Optionee is aware of the Company’s business affairs and financial condition and
has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Securities.  Optionee is acquiring these
Securities for investment for Optionee’s own account only and not with a view
to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).


Optionee acknowledges and understands that the Securities constitute “restricted
securities” under the Securities Act and have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon among other things, the bona fide nature of Optionee’s investment
intent as expressed herein.  Optionee further understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  Optionee
further acknowledges and understands that the Company is under no obligation to
register the Securities. Optionee understands that the certificate evidencing
the Securities will be imprinted with a legend which prohibits the transfer of
the Securities unless they are registered or such registration is not required
in the opinion of counsel satisfactory to the Company.


Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions.  Rule 701 provides that if the issuer qualifies under Rule 701 at
the time of the grant of the Option to the Optionee, the exercise will be exempt
from registration under the Securities Act.  In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such longer period as any
market stand-off agreement may require) the Securities exempt under Rule 701 may
be resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including: (1) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of Securities being sold during any three
month period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144, if applicable.


 
11

--------------------------------------------------------------------------------

 


In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two years, the satisfaction of the conditions set forth in
sections (1), (2), (3) and (4) of the paragraph immediately above.


Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.  Optionee understands that no assurances can be given that
any such other registration exemption will be available in such event.


Optionee represents that he or she is a resident of the state of
_________________.



 
Optionee:
                                   
Date:
   

 
 
12

--------------------------------------------------------------------------------